(English Translation)
 
Exhibit 10.10
 
Beijing PKU Chinafront Technology CO., LTD.


Purchase Contract

Contract Number:


Buyer:


Name: Beijing PKU Chinafront Technology CO., LTD. (“Party A”)

Address: Room 717, Block B, Yinwang Center, 113 Zhichun Road, Haidian District,
Beijing City

Telephone: 86-010-82671299

Fax: 86-010-62637657


Seller:  

Name: Beijing Federal Software Co., Ltd. (“Party B”)

Address: 17th Building, 2nd District, Anzhenxili, Chaoyang District, Beijing
City

Telephone: 86-010-64453120

Fax: 86-010-64421199-8290


According to Contract Law of the People’s Republic of China and the relevant
provisions, upon consultation, Party A and Party B enter into this Contract as
follow based on the principle of amicable cooperation.


1. Definitions


1.1 Products or goods mean the purchase contents as set forth in the annex
hereof.


1.2 Delivery:


a. In the event the products or goods will be sent by Party B to the place named
by Party A or will be taken by Party A itself, a delivery is deemed made if
Party A or the consignee named by it signs for the products or goods.


b. In the event Party B is bound to arrange for carriage of the products or
goods on behalf of Party A, a delivery is deemed made when Party B hands the
equipments over to the first carrier.


1.3 Delivery date means the date on which Party B delivers the products or goods
to any of the following three parties:


a. Party A;


b. the consignee named by Party A;


c. the first carrier.


1.4 Time limit of payment means the deadline on or before which Party A shall
pay the purchase price in the bank account of Party B.
 
2. Structure of the Contract  


2.1 Other than the terms and conditions of the Contract, detailed specification
of the products, transaction details as well as other terms and conditions
relating to the transaction which the Parties think necessary to ascertain and
accept shall be separately set forth in the annexes which constitute integral
parts of the Contract.


2.2 In the event of any conflict between the terms and conditions of the
documents involve in the Contract and those of the annexes, the terms and
conditions of the annexes shall prevail.


2.3 Annexes include products lists, special provisions etc.
 

--------------------------------------------------------------------------------




3. Total Price of the Contract


See Annex 1 hereof for the composition of the contract price.


4. Place, Date and Method of Delivery


4.1 Place of delivery: Room 717, Block B, Yinwang Center, 113 Zhichun Road,
Haidian District, Beijing City


4.2 Delivery date: The products listed in “1, 2, 4, 5, 6” of Annex 1 of the
Contract shall be delivered on or before May 19, 2005.


The products listed in “3” of Annex 1 of the Contract shall be delivered on or
before June 6, 2005.


4.3 Delivery method: Delivery by Party B to the place of delivery as set out in
4.1 free of charge.


4.4 Contact person: Zhang zongping Telephone: 82671299-1016
 
5. Time limit of payment


After the conclusion of the Contract and the delivery by Party B of the first
installment of the goods as required by Party A, Party A shall pay Party B 50%
of the contract price RMB 34,950 and Party B shall use value-added tax invoices
to exchange for the cheque of Party A. Party A shall pay Party B the remaining
50% of the contract price RMB 34,950 after fifteen working days of trial run and
passing the acceptance check of the products, and Party B shall use value-added
tax invoices to exchange for the cheque of Party A.
 
6. Arrival, Installation and Acceptance Check of Products and Raising of
Objection


6.1 Quantity and packing of the products delivered by Party B shall conform to
the provisions of the manufacturers and the annexes hereof, and the products
shall be sealed.


6.2 Party B shall complete the installation and debugging within five working
days after the arrival of the products. Party A shall organize the acceptance
check within five working days after Party B completes the installation and
debugging. During installation and acceptance check, Party A shall conduct the
acceptance check according to the product quality requirements and technical
standards of original manufacturers as well as the specifications, model numbers
and quantity of the products as provided for in the relevant annexes of the
Contract. If any product is found unqualified during the acceptance check, Party
A shall immediately make a written objection to Party B.
 
7. Quality Guarantee and After Service


7.1 Party B warrants that the products provided by it to Party A under the
Contract and the annexes thereof are brand-new products of original
manufacturers, and the quality of such products entirely conforms to the product
quality standards of the manufacturers.


7.2 Party B warrants that the products provided by it are original products of
original manufacturers with intact packing. The manufacturers will provide free
product application instructing service through telephone and one-year upgrading
service of free products.


7.3 Party B shall unconditionally and immediately replace defective products and
the products not conforming to the specifications, quality and performance as
provided for herein.


7.4 During the guarantee period, above guarantee will not be applied to the
malfunction arising from improper use, accident, modification, inappropriate
operating environment, repair made by Party A, removal of identification labels
of products or parts etc.


7.5 Party B guarantees the quality and function of the products provided by it.
If the products do not conform to the functions as described in the use manual
or quality issues of the media of software and so on arise, Party B shall be
obliged to unconditionally and immediately replace the products for Party A.
 

--------------------------------------------------------------------------------


 
8. Title and Custody Risk of the Products


8.1 The custody risk of the products as listed in the annexes of the Contract
shall be borne by Party B from the taking effect of the Contract till Party B
delivers the products to Party A. The custody risk of the products will pass to
Party A after Party B delivers the products to the place as stipulated herein,
and Party B will no longer bear any liability of custody.


8.2 Packing of the equipments shall be standard packing of original
manufacturers.
 
9. Liability for Breach of Contract and Compensation


9.1 Breach of Contract by Party A


a. If Party A fails to make the payment as required by the Contract, it shall
pay Party B the liquidated damages at 5‰ of the delayed amount for each delayed
day.


Total amount of the liquidated damages shall not exceed 5% of contract price.


The liquidated damages, damages and other economic loss payable under the
Contract shall be paid to the other Party within fifteen days after the
liability is ascertained, otherwise, it will be deemed as a delay in payment.


9.2 Breach of Contract by Party B


a. If Party B fails to deliver the goods as required by the Contract, it shall
pay Party A the liquidated damages at 5‰ of the amount involved in the delay for
each delayed day.


Total amount of the liquidated damages shall not exceed 5% of contract price.


b. If the products provided by Party B are not brand-new sealed original
products of the manufacturers, besides the contract price, Party B shall also
compensate Party A for all the losses incurred by Party A for this. If the
products provided by Party B are involved in the infringement on intellectual
property, Party B shall bear all legal liabilities relating to this.


The liquidated damages, damages and other economic loss payable under the
Contract shall be paid to the other Party within fifteen days after the
liability is ascertained, otherwise, it will be deemed as a delay in payment.
 
10. Force Majeure


10.1 In the event any Party hereto can not perform the Contract on schedule due
to such force majeure events as war, fire, flood, typhoon, earthquake, and
political factors, the time for performing the Contract shall be extended, and
the liability for breach of contract may be wholly or partly exonerated as
appropriate.


10.2 The Party prevented by force majeure shall notify the other Party of the
occurrence of the force majeure event in writing within possible shortest time,
and send the certificate produced by the relevant organ or other materials
recognized by the public to the other Party as certification within fifteen days
thereafter.


10.3 If the influence of the force majeure factor lasts for more than sixty
days, the Parties shall amicably consult with each other about the means for the
continuing performance of the Contract was soon as possible.


10.4 In the event of any circumstance beyond the control of Party A and Party B,
including but not limited to the delay in or rejection of issuing necessary
import permit by any governmental depart, the Parties shall understand the
nonperformance of obligations within the delayed period and wholly or partly
exonerate the liability for breach of contract as appropriate.
 

--------------------------------------------------------------------------------


 
11. Dispute Settlement


11.1 Any question relating to the Contract shall be settled through consultation
between the Parties based on the principles of mutual trust and honesty. The
Parties agree all disputes arising from the Contract will be settled by People’s
Court of Haidian District through litigation if the Parties can not agree upon
the method for settling such disputes.
 
12. Modification of the Terms of Contract


12.1 Upon execution of the Contract, any modification of it may take effect only
after signed by Party A and Party B. Any modification of terms unilaterally made
by any Party in any way will be invalid.
 
13. Termination of the Contract


13.1 The Contract will be naturally terminated after all the obligation of the
Parties as provided for in the Contract and the relevant annexes thereof are
completely performed.


13.2 Any term of the Contract and the relevant annexes thereof will inure to the
Parties and their respective successors and assigns before the termination of
its legal effect.
 
14. Effect of the Contract


14.1 The Parties agree that the contents of the Contract and the annexes thereof
are the entire contents finally determined in the cooperation between them. The
representatives of Party A and Party B have respectively obtained the approval
from their respective organizations and finally executed the Contract on behalf
of their respective organizations at the place where Party B is located. This
Contract may take effect only after stamped by the special contract seals or
official seals of the Parties. This Contract will immediately take effect as of
the date on which the Parties sign and affix special contract seals /official
seals to the Contract, and will be automatically terminated as of the date on
which the Parties completely perform all their respective obligations.


14.2 The annexes hereof are integral parts of the Contract. This Contract is
made in quadruplicate with equal legal effect, and each Party holds two. The
Parties agree that the faxes of various documents relating to this Contract and
stamped with the contract seal or official seal by Party A or Party B are valid.
 
15. Execution of the Contract


15.1 The Parties acknowledge they have reviewed and understood all the contents
of the Contract and the relevant annexes thereof, and agree the Contract and the
relevant annexes thereof will supersede any oral or written undertakings
previously made by and between the Parties concerning the cooperation.


15.2 The Parties acknowledge and confirm that the faxes of the Contract and the
relevant annexes thereof and various documents relating to this Contract, if
only having the personal signature of the representative of Party A or Party B
but not stamped with the contract seal or official seal by Party A or Party B,
the Parties will not acknowledge their binding force and legal effect upon the
Parties, and all losses and consequences arising therefrom shall be solely borne
by the relevant Party and the Party has no right to make claims against the
other Party.
 

--------------------------------------------------------------------------------




15.3 This Contract shall be stamped with the contract seals or official seals of
Parties to indicate that the Parties agree to all terms of the Contract and the
relevant annexes thereof.
 
16. Annexes


Annex 1 of the Contract
 
Party A: Beijing PKU Chinafront Technology CO., LTD.

Representative: Zhang Zongping

Telephone: 86-010-82671299

Date: May 19, 2005

 
Party B: Beijing Federal Software Co., Ltd.

Representative: Xing Xiaowei

Telephone: 86-010-64453120

Date:
 
Annex 1 of the Contract
 
Sequence Number
 
Name of the Product
 
Version
 
Quantity (Set)
 
Unit Price (RMB)
 
Amount (RMB)
 
1
   
Office 2003 COEM
   
Small and Middle-sized Enterprise Version
   
1
   
2180
   
2180
 
2
   
Windows 2003 Server (Five User) COEM
   
Chinese Standard Version
   
1
   
5430
   
5430
 
3
   
Windows 2003 Server Customer End Authorization1
   
Chinese Standard Version
   
45
   
222
   
9990
 
4
   
SQL Serve1r 2000 (Ten User)
 
 
Chinese Standard Version
   
1
   
15800
   
15800
 
5
   
Rising1+1+200 user
   
Enterprise Version
   
1
   
31500
   
31500
 
6
   
Rising five servers
   
Enterprise Version
   
5
   
1000
   
5000
 
Total
 
   RMB 69,900

 

--------------------------------------------------------------------------------


 